Citation Nr: 0904245	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active duty service from June 1975 to October 
1979.  He also reportedly had service in the Air National 
Guard from 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a July 2007 decision, the Board remanded the claims to the 
RO via the Appeals Management Center (AMC) for additional 
development.  They have been returned to the Board for 
decision.  


FINDINGS OF FACT

1.  The veteran's low back disability is etiologically 
related to documented injury in service.

2.  The veteran's left knee back disability is etiologically 
related to documented injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back 
disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for left knee 
disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service personal records reflect that the veteran served as a 
rifleman in the Marine Corps during his first tour of duty.  
He was a mountaineering instructor trained in combat 
planning, advanced leadership, map and aerial photograph 
reading and rifle squad tactics.  He claims he hurt his left 
knee when he was skiing during his tour of duty as a 
mountaineering instructor in 1979.  The service treatment 
record reflects that he was treated for a twisted knee in 
January 1979.  However, the rest of the service treatment 
record reflects no abnormality or treatment of the left knee.  
As to the low back, the veteran claims he injured it while on 
Guam.  Records do show he received treatment for back strain 
in February 1978, but no other abnormality or treatment of 
the back is recorded during that period of service.  He urges 
that he reinjured the back in 1980 and 1990 while on duty 
with the National Guard, and then again in 2001 while on duty 
in Iraq when he had to hit the deck quickly during hostile 
fire.  

The veteran has consistently reported his history of injuries 
in service.  His representative has noted that the injury to 
the left knee as described is consistent with his skiing 
duties as a mountaineering instructor and is not inconsistent 
with his personnel record.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Lay statements, such as those by the veteran may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  The Board finds no 
reason to doubt the veracity of the veteran's statements as 
to the events in service.  

Moreover, the record contains medical opinion evidence that 
the current low back and left knee disabilities are 
etiologically related to service, specifically to the 
episodes cited by the veteran.  As directed in the Board's 
2007 remand, the veteran underwent VA examination in March 
2008.  The examining physician reviewed the claims folder and 
examined the veteran.  He noted the aforementioned history of 
injury.  The diagnoses included lumbar degenerative disc 
disease and degenerative joint disease of the left knee.  The 
VA examiner opined that it was at least as likely as not that 
the current back and left knee disabilities were caused by 
the injuries in military service.  He noted there were no 
other identifiable factors.  

The evidence in favor of the claim is by no means 
unequivocal.  However, the Board observes the March 2008 
medical opinion, ordered by the Board, is consistent with the 
record and well-supported.  The examiner discussed the 
veteran's history accurately and noted that there were no 
other identifiable factors.  

Thus, the Board finds that the essentially uncontroverted 
nexus opinion favoring the claims is entitled to considerable 
probative weight and creates at least an approximate balance 
of positive and negative evidence as to the critical matter 
of etiology.  Consistent with controlling law, the Board 
resolves reasonable doubt in the veteran's favor and finds 
that the evidence demonstrates an etiological relationship 
between the veteran's low back and left knee disabilities and 
service.  Therefore, the Board concludes that service 
connection is in order.

[CONTINUED ON NEXT PAGE]




ORDER

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for a left knee disability 
is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


